368 F.3d 1081
In re Abel Cosmo GALLETTI, aka Al Galletti, and Sarah Galletti, Debtors.United States of America, on behalf of its agency, the Internal Revenue Service, Appellant,v.Abel Cosmo Galletti; Sarah Galletti, Appellees.In re Francesco Briguglio, aka Frank Briguglio, and Angela Briguglio, aka Angie Briguglio, Debtors.United States of America, Appellant,v.Francesco Briguglio, aka Frank Briguglio; Angela Briguglio, aka Angie Briguglio, Appellees.
No. 01-55953.
No. 01-55954.
United States Court of Appeals, Ninth Circuit.
May 24, 2004.

Ronald S. Chun, Edward M. Robbins, Jr., Esq., Gregory A. Roth, Esq., John S. Gordon, AUSA, Los Angeles, CA, Thomas J. Clark, Attorney, Andrea R. Tebbets, Esq., Washington, DC, for Appellant.
Mark R. Campbell, Esq., Haberbush & Campbell, L.L.P., Long Beach, CA, for Appellees.
On Remand from the United States Supreme Court.
Before: KLEINFELD and GRABER, Circuit Judges, and BOLTON,* District Judge.
ORDER
These cases come before us on remand from the Supreme Court of the United States. United States v. Galletti (In re Galletti), 314 F.3d 336 (9th Cir.2002), reversed and remanded by 541 U.S. 114, 124 S. Ct. 1548, 158 L. Ed. 2d 219 (2004). We now reverse the district court in these consolidated cases and remand for further proceedings in conformity with the Supreme Court's opinion.
REVERSED and REMANDED.



Notes:


*
 The Honorable Susan R. Bolton, United States District Court for the District of Arizona, sitting by designation